PER CURIAM.
Scott Kilgore appeals from sentences entered following the revocation of his probation. Upon the State’s proper confession of error, we reverse the sentence imposed for petit theft as it exceeds the statutory maximum, and remand for resentencing in accordance with section 775.082(4)(b), Florida Statutes (1989). Upon resentencing, the trial court shall recompute credit for time served to include the gain time that defendant earned while imprisoned. State v. Green, 547 So.2d 925 (Fla.1989) (when computing time served for credit against sentence imposed after revocation of probation, defendant’s earned gain time must be included).
Reversed and remanded with directions.